Jenkins, P. J.
1. If A, a married woman, with the knowledge and at the suggestion of B, signs a note as principal in favor of C, but without any consideration flowing to her, and with the understanding that B will indorse the note, it is competent for the married woman, in a contest relating solely to an adjudication of the relative rights of herself and B, to show this state of facts by parol, and to have her liability to an innocent purchaser of the note adjudged to be secondary to that of B. National Bcmh of Tifton v. Smith, 142 Ga. 663 (1) (83 S. E. 526, L. R. A. 1915B).
2. The evidence authorized the jury to find that the original transaction, of which the note sued on was a renewal, was in accordance with the foregoing statement.

Judgment affirmed.


Stephens and Smith, JJ., concur.